Citation Nr: 1010988	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  05-06 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a right hand 
disability.



REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1978 to June 1982.  He also had a subsequent period of 
service in a reserve component.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In January 2007 and again in March 2008, the Board remanded 
the matter for further development.  Further action is 
necessary to comply with the Board's remand directive.  
Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In March 2008, the Board remanded the case to afford the 
Veteran a VA orthopedic examination.  The Board instructed 
that "the claims folder must be reviewed by the examiner." 

In November 2009, the requested examination was done, but the 
VA examiner reported that the claims file was not available 
for review.  

In December 2009, the agency of original jurisdiction made 
arrangements to have the Veteran's file forwarded to the VA 
examiner for review, but there is no addendum to the November 
2009 report of VA examination to show that the review was 
conducted.  



Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand 
is necessary to ensure compliance with the Board's directive.  
Accordingly, the case is REMANDED for the following action:

1.  Ensure that any notice or 
correspondence to the Veteran is mailed 
to his address of record, which was 
recently added to the file (Request for 
Change of Address, dated October 7, 
2009).

2.  Arrange to have the Veteran's file 
forwarded to the VA examiner, who 
conducted the examination in November 
2009.  The VA examiner is asked to 
review the Veteran's file and to 
provide an addendum, noting that the 
file was reviewed and whether or not 
the review changed the nexus opinion.  

3.  If the VA examiner is no longer 
available, afford the Veteran a new VA 
orthopedic examination.  The examiner 
is asked to determine whether the 
Veteran has a right hand disability 
and, if so, whether it is at least as 
likely as not that the current right 
hand disability is related to service. 

The examiner is asked to comment on the 
clinical significance of the entry in 
the service treatment records in 
September 1980, documenting a sprained 
fifth finger of the right hand, and the 
X-ray report in 2005, showing mild 
osteoarthritic change at the first 
metacarpophalangeal joint of the right 
fifth finger.



In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of the conclusion as 
it is to find against the conclusion.

The claims file must be reviewed by the 
examiner.

4.  After the above development is 
completed, adjudicate the claim.  If 
the benefit sought is denied, provide 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


